Citation Nr: 1811944	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-23 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an injury to the right upper extremity.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected degenerative joint disease (DJD) and degenerative disc disease (DDD) of the lumbar spine.

3.  Entitlement to an initial rating in excess of 10 percent for service-connected radiculopathy of the right lower extremity.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel
INTRODUCTION

The Veteran served in the United States Air National Guard from April 1953 to October 1994 with multiple periods of active duty for training (ADT).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2013 and May 2014 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In an April 2015 rating decision, the RO denied the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  He disagreed with the denial and a statement of the case (SOC) was issued in December 2017.  To the Board's knowledge, the Veteran has not yet perfected an appeal as to said claim.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  As such, the issue will be discussed no further herein.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

For the reasons set forth below, the Board finds that the claims on appeal must be remanded for additional evidentiary development.

As to the service-connected DJD and DDD of the lumbar spine and radiculopathy of the right lower extremity, the Veteran has asserted that his symptomatology is significantly worse than was contemplated by the most recent December 2015 VA examination.  To this end, the Veteran has submitted private treatment records from Dr. H.H. which indicate that the Veteran has persistent back pain with limitation of motion, as well as severe pain, weakness, and numbness in his right lower extremity.  See the private treatment records dated March 2017.  Dr. H.H. reported that the Veteran "clearly has nerve deficits in both legs arising from the compression of nerves in his back giving him classic sciatica with classic radiculopathy and L5-S1 nerve root loss."  Id.  Dr. H.H. detailed muscle weakness with impaired sensory deficits and diminished deep tendon reflexes in both the right and left lower extremities.  Id.

The Board observes that the decision of the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016) is applicable to the pending initial rating claims.  In Correia, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA musculoskeletal examinations include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing (and, if possible, with range of motion measurements of the opposite undamaged joint).  Further, in Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court recently held that in addressing the nature of any flare-ups examiners must address the frequency, duration, characteristics, severity, and functional loss due to the flare-up.

These holdings are particularly applicable to the Veteran's claim of entitlement to an initial rating in excess of 10 percent for service-connected DJD and DDD of the lumbosacral spine and service-connected radiculopathy of the right lower extremity.  Although the December 2015 VA examiner indicated that the Veteran did not report flare-ups, the Board notes that the Veteran has previously endorsed flare-ups (see the VA examination report dated February 2013 and private treatment records dated in March 2004) and now maintains that the December 2015 VA examiner failed to adequately address the severity of his service-connected lumbosacral spine and radiculopathy disabilities.  In light of the foregoing and the fact that the December 2015 VA examination report does not fully satisfy the requirements of Mitchell, Correia, Sharp, and 38 C.F.R. § 4.59, the Veteran should be afforded a new VA examination before a decision can be rendered on his initial rating claims.  Sharp v. Shulkin, 29 Vet. App. 26 (2017); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

As to the claim of entitlement to service connection for an injury to the right upper extremity, the Veteran has asserted that he injured his right shoulder, elbow, wrist, and hand during a fall suffered while on ADT.  See, e.g., Informal Conference Report dated October 2016.  To this end, the Board notes that an August 1980 service treatment record (STR) specifically indicated that the Veteran fell in the shower during a period of active duty; he fell with his right arm extended, jamming his middle and ring fingers, and causing pain in the shoulder, elbow, and hand.  See the STR dated August 1980.  The Veteran reported continuing pain with gripping, but X-rays of the elbow and fingers were within normal limits.  Id.

The Veteran was afforded a VA examination as to the claimed right upper extremity disability in October 2012 at which time the examiner determined that the Veteran did not have diagnosed disabilities of the right hand, wrist, elbow, or shoulder.  The examiner further indicated that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained, "[t]he Veteran's STRs indicate he was treated after he slipped coming out of the shower.  He landed on his right arm and hand.  He had a normal exam at the time with normal x-rays."  The examiner continued, "[h]is subsequent physical evaluations did not indicate any complaints of right shoulder, elbow, or hand problems.  He had an essentially normal exam."  The examiner concluded, "[i]t is more likely than not that since he is right handed, his right upper extremity symptoms are related to his work as a radiology tech for many years and the changes that accompany normal aging processes."

The evidence submitted since the October 2012 VA examination, includes x-rays dated in October 2012, which confirm DJD of multiple joints of the right hand.  Traumatic arthritis of the right hand was noted in August 2014, which the treatment provider opined was a result of an injury suffered at an Air Force base in Colorado.  DJD of the right shoulder was reported in July 2014; however, the VA treatment provider subsequently stated that x-rays of the Veteran's right shoulder were normal.  X-rays conducted in January 2016 indicated possible rheumatoid arthritis of the right wrist.  See the VA treatment records dated January 2016.

Accordingly, given the subsequent evidence documenting current diagnoses pertaining to the right hand, wrist, and shoulder, this matter should be remanded in order to afford the Veteran with a new VA examination to address the diagnoses and etiology of his claimed right upper extremity disability.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions); Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.  In this regard, the Board recognizes that the RO sent a letter to the Veteran dated in September 2016 requesting that he provide a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)) in order for the RO to obtain the Veteran's complete treatment records from his neurosurgeon, Dr. H.H.  In response, the Veteran submitted treatment records from Dr. H.H. dated in September 2016 and March 2017.  As these records indicate that the Veteran has had on-going treatment with Dr. H.H. throughout the period on appeal, the Board finds that, upon remand, the Veteran should again be requested to provide a VA Form 21-4142 so that the entirety of his treatment records from Dr. H.H. may be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2. Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records - including the Veteran's treatment records from Dr. H.H., as described above.

3. If the Veteran responds, obtain all identified evidence not currently of record following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. The Veteran should be afforded a VA examination in order to determine the extent of his service-connected DJD and DDD of the lumbar spine and radiculopathy of the right lower extremity.  Access to the Veteran's electronic VA claims file must be made available to the examiner for review in connection with the examination.

The examination should be conducted in accordance with the current disability benefits questionnaire, to include testing for pain on both active and passive motion, and in weight bearing and nonweight-bearing, consistent with 38 C.F.R. § 4.59 as interpreted in Correia v. McDonald, 28 Vet. App. 158 (2016).

The examiner must also address at what point in the arc of motion pain limits function both regularly and during flare-ups, even if a flare-up is not observed on that day.  In addressing the nature of any disability during a flare-up the examiner must address the severity of the flare-up, the frequency and duration of the flare-up, and all precipitating and alleviating factors.

In rendering his/her findings, the examiner should identify any evidence of neurological manifestations due to the service-connected DJD and DDD of the lumbar spine to include the diagnosed neurological pathology of the right and left lower extremities, including as detailed in the March 2017 treatment records of Dr. H.H., as described above.  The examiner must identify the specific nerves involved or seemingly involved and describe the degree of impairment as mild, moderate, moderately severe, or severe incomplete paralysis, or complete paralysis.

In addition, the examiner should address the impact of the lumbosacral spine and radiculopathy disabilities upon the Veteran's industrial activities, including his ability to obtain and maintain substantially gainful employment.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5. 	Schedule the Veteran for a VA examination to determine the nature and etiology of any current right upper extremity disability.  Access to the Veteran's claims file should be made available to the examiner for review in connection with the examination.

The examiner should identify all disabilities of the Veteran's right upper extremity to include the right hand, wrist, elbow, and shoulder.

The examiner should then provide an opinion as to whether it is at least as likely as not that any current right upper extremity disability was incurred in the Veteran's active duty service, to include the documented in-service injury referenced above.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

6. Thereafter, readjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

